Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-22-00723-CV

                                        Harvey Lee TUTT,
                                            Appellant

                                                v.

                                          Nicole TUTT,
                                            Appellee

                       From the County Court at Law, Medina County, Texas
                                 Trial Court No. 22-08-8376-CCL
                            Honorable Mark Cashion, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: November 23, 2022

DISMISSED

           On November 7, 2022, appellant filed “Appellant’s Voluntary Dismissal of Appeal”

moving this court to dismiss its appeal. Appellant’s motion to dismiss its appeal is GRANTED,

and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1). No costs are assessed against the

appellant. See TEX. R. APP. P. 2.


                                                 PER CURIAM